EXHIBIT 10.2





--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT
Dated as of May 9, 2016

among

THE DAVEY TREE EXPERT COMPANY

and

DAVEY TREE SURGERY COMPANY

as Originators,

and

DAVEY RECEIVABLES LLC
as Buyer



--------------------------------------------------------------------------------








--------------------------------------------------------------------------------






TABLE OF CONTENTS


SECTION
HEADING
PAGE
 
 
 
SECTION 1.
DEFINITIONS AND RELATED MATTERS
1


Section 1.1.
Defined Terms
1


Section 1.2.
Other Interpretive Matters
5


 
 
 
SECTION 2.
AGREEMENT TO PURCHASE AND SELL
5


Section 2.1.
Sales and Purchases
5


Section 2.2.
Payment for the Purchases
6


Section 2.3.
No Recourse or Assumption of Obligations
8


Section 2.4.
Letters of Credit
9


 
 
 
SECTION 3.
ADMINISTRATION AND COLLECTION
10


Section 3.1.
Davey Tree to Act as Servicer
10


Section 3.2.
Repurchase; Adjustments to Purchase Price
10


Section 3.3.
Application of Collections
12


 
 
 
SECTION 4.
REPRESENTATIONS AND WARRANTIES
12


Section 4.1.
Representations and Warranties of each Originator
12


 
 
 
SECTION 5.
GENERAL COVENANTS
17


Section 5.1.
Affirmative Covenants of each Originator
17


Section 5.2.
Negative Covenants of the Originators
23


 
 
 
SECTION 6.
TERMINATION OF PURCHASES
24


Section 6.1.
Voluntary Termination
24


Section 6.2.
Automatic Termination
25


 
 
 
SECTION 7.
INDEMIFICATION
25


Section 7.l.
Originators' Indemnity
25


Section 7.2.
Indemnification Due to Failure to Consummate Purchase
27


Section 7.3.
Other Costs
27


 
 
 
SECTION 8.
MISCELLANEOUS
27


Section 8.1.
Amendments, Waivers, etc
27


Section 8.2.
Protection of Ownership Interests of the Buyer
28


Section 8.3.
Assignment of Agreement
28


Section 8.4.
Limitation of Liability
29


Section 8.5.
Binding Effect; Assignment
29


Section 8.6.
Survival
29







- i -

--------------------------------------------------------------------------------





Section 8.7.
Costs, Expenses and Taxes
29


Section 8.8.
Execution in Counterparts; Integration
29


Section 8.9.
Severability; Section References
30


Section 8.10.
Governing Law
30


Section 8.11.
Consent to Jurisdiction
30


Section 8.12.
Waiver of Jury Trial
30


Section 8.13.
No Proceedings
31


Section 8.14.
Notice
31


Section 8.15.
Entire Agreement
31


Section 8.16.
Addition of New Originators
31


Section 8.17.
Power of Attorney
32





EXHIBIT A
-
FORM OF SUBORDINATED NOTE
EXHIBIT B
-
JURISDICTION OF ORGANIZATION OF THE ORIGINATORS; PLACES OF BUSINESS OF THE
ORIGINATORS; LOCATIONS OF RECORDS; FEDERAL EMPLOYER IDENTIFICATION NUMBER(S)
EXHIBIT C
-
FORM OF JOINDER AGREEMENT
EXHIBIT D
-
LOCK-BOXES, COLLECTION ACCOUNTS AND COLLECTION ACCOUNT BANKS
EXHIBIT E
-
EXCLUDED RECEIVABLES





- ii -

--------------------------------------------------------------------------------






THIS RECEIVABLES PURCHASE AGREEMENT dated as of May 9, 2016 (this “Agreement”)
is among THE DAVEY TREE EXPERT COMPANY (“Davey Tree”), an Ohio corporation and
Davey Tree Surgery Company, an Ohio corporation (“Surgery”) (each, together with
any Subsidiary of Davey Tree becoming a party hereto by executing a Joinder
Agreement (as hereinafter defined), herein referred to collectively as the
“Originators” and each individually an “Originator”) and DAVEY RECEIVABLES LLC,
an Ohio limited liability company (the “Buyer”). The parties agree as follows:


SECTION 1.    DEFINITIONS AND RELATED MATTERS.


Section 1.1.    Defined Terms. Capitalized terms used but not defined in this
Agreement shall have the meanings set forth in the Receivables Financing
Agreement, and if not defined therein, such terms shall be defined as defined in
Article 9 of the New York UCC. In addition, the following terms will have the
meanings specified below:


“Administrative Agent” means PNC, as agent for the LC Bank and its assigns under
the Receivables Financing Agreement, together with its successors and assigns in
such capacity.


“Buyer” has the meaning set forth in the preamble.


“Calculation Period” means a calendar month.


“Closing Date” means the date on which this Agreement becomes effective in
accordance with its terms.


“Collection Account” means each account listed on Exhibit D to this Agreement
(as such schedule may be modified from time to time in connection with the
closing or opening of any Collection Account in accordance with the terms
hereof) (in each case, in the name of the Buyer) and maintained at a bank or
other financial institution acting as a Collection Account Bank pursuant to an
Account Control Agreement for the purpose of receiving Collections.


“Collections” means, with respect to any Receivable: (a) all funds that are
received by any Originator or any other Person on their behalf in payment of any
amounts owed in respect of such Receivable (including purchase price, finance
charges, interest and all other charges), or applied to amounts owed in respect
of such Receivable (including insurance payments and net proceeds of the sale or
other disposition of repossessed goods or other collateral or property of the
related Obligor or any other Person directly or indirectly liable for the
payment of such Receivable and available to be applied thereon), (b) all Deemed
Collections with respect to such Receivable, (c) all proceeds of all Related
Security with respect to such Receivable and (d) all other proceeds of such
Receivable.


-1-

--------------------------------------------------------------------------------





“Credit and Collection Policy” means each Originator’s credit and collection
policies and practices relating to its Contracts and Receivables in effect on
the date hereof, as modified from time to time in accordance with this Agreement
and the Receivables Financing Agreement.


“Discount” means, in respect of each purchase of a Receivable pursuant to
Section 2.1 hereof, 0.80% of the Outstanding Balance of such Receivable;
provided, however, the foregoing Discount may be revised prospectively by
request of either of the parties hereto to reflect changes in recent experience
with respect to write-offs, timing and cost of Collections and cost of funds,
provided that such revision is consented to by each of the parties hereto (it
being understood that each party agrees to duly consider such request but shall
have no obligation to give such consent).


“Eligible Receivable” shall have the meaning set forth in the Receivables
Financing Agreement; provided, however, that for purposes of this Agreement,
clauses (d), (l) and (m) of such definition shall be satisfied to the extent
that immediately after the transfer from the Originator to the Buyer hereunder
each such clause is true.


“Excluded Losses” is defined in Section 7.1 hereof.


“Excluded Receivable” means each Receivable listed on Exhibit E hereto, as such
Exhibit E may be updated from time to time after the Closing Date with the
written consent of the Originator, the Buyer and the Administrative Agent.


“Initial Conveyance Date” means the date of the first conveyance by the Buyer
from the Originators initially party hereto under this Agreement.


“Intangible Assets” means, with respect to any Person, that portion of the book
value of all of such Person’s assets that would be treated as intangibles under
GAAP.


“Joinder Agreement” means a joinder agreement, in substantially the form of
Exhibit C hereto (appropriately completed), that has been duly executed by the
applicable Originator and the Buyer pursuant to which such Originator becomes
party to this Agreement and which sets forth certain terms and conditions
applicable to such Originator under this Agreement.


“Joinder Effective Date” is defined in Section 2.1 hereof.


“LC Bank” means PNC, together with its successors and assigns.


“LC Reduction Amount” has the meaning set forth in Section 2.4 hereof.


“LC Reduction Notice” has the meaning set forth in Section 2.4 hereof.


“Lock‑Box” means each locked postal box with respect to which a Collection
Account Bank who has executed an Account Control Agreement pursuant to which it
has


-2-

--------------------------------------------------------------------------------





been granted exclusive access for the purpose of retrieving and processing
payments made on the Receivables and which is listed on Exhibit D (as such
exhibit may be modified from time to time in connection with the addition or
removal of any Lock‑Box in accordance with the terms hereof).


“Maximum Subordinated Note Balance” means the amount at which the aggregate
principal amount of all of the Subordinated Notes causes the Buyer’s Tangible
Net Worth to be less than 3% of the aggregate Outstanding Balance of the
Receivables then owned by the Buyer.


“Originator” has the meaning set forth in the preamble.


“PNC” means PNC Bank, National Association.


“Purchase” means the purchase of Receivables, Related Security, Sold Assets and
Collections related thereto by the Buyer from each Originator pursuant to
Section 2.1 of this Agreement.


“Purchase Price” means, with respect to each purchase pursuant to Section 2.1 of
this Agreement, an amount equal to the Outstanding Balance of the Receivables
that are the subject of such purchase minus the aggregate Discount applicable to
such Receivables.


“Purchased Receivables” means all Receivables purchased by the Buyer from the
Originators pursuant to this Agreement and not otherwise repurchased by an
Originator in accordance with the terms hereof.


“Receivables Financing Agreement” means that certain Receivables Financing
Agreement dated as of May 9, 2016, among Davey Receivables LLC, as Borrower,
Davey Tree, as initial Servicer, PNC, as LC Bank and as Administrative Agent and
PNC Capital Markets LLC, as Structuring Agent, as such agreement may be amended
or modified from time to time.


“Related Security” means, with respect to any Receivable:


(a)    all of each Originator’s interest in any goods (including returned
goods), and documentation of title evidencing the shipment or storage of any
goods (including returned goods), the sale of which gave rise to such
Receivable;


(b)    all instruments and chattel paper that may evidence such Receivable;


(c)    all other security interests or liens and property subject thereto from
time to time purporting to secure payment of such Receivable, whether pursuant
to the Contract related to such Receivable or otherwise, together with all UCC
financing statements or similar filings relating thereto; and


-3-

--------------------------------------------------------------------------------





(d)    all of each Originator’s rights, interests and claims under the related
Contracts and all guaranties, indemnities, insurance and other agreements
(including the related Contract) or arrangements of whatever character from time
to time supporting or securing payment of such Receivable or otherwise relating
to such Receivable, whether pursuant to the Contract related to such Receivable
or otherwise.


“Required LC Collateral Amount” means, at any time, the amount required to be on
deposit in the LC Collateral Account pursuant to Sections 3.04(b) and
4.01(a)(iii) of the Receivables Financing Agreement.


“Servicer” means, initially, Davey Tree, as initial Servicer under the
Receivables Financing Agreement, and any Person authorized to service,
administer and collect Purchased Receivables under the Receivables Financing
Agreement.


“Sold Assets” means all of each Originator’s right, title and interest, whether
now owned and existing or hereafter arising in and to all of (i) the Purchased
Receivables, (ii) the Related Security with respect to such Purchased
Receivables, (iii) all Collections with respect to such Purchased Receivables
and any related investment property acquired with any such Collections or other
proceeds (as such term is defined in the applicable UCC), (iv) all rights,
remedies, powers, privileges, title and interest (but not obligations) of such
Originator in and to the Lock‑Boxes and Collection Accounts and all amounts on
deposit therein, and all certificates and instruments, if any, from time to time
evidencing such Lock‑Boxes and Collection Accounts and amounts on deposit
therein, (v) all books and records of such Originator to the extent related to
any of the foregoing, and (vi) all proceeds of the foregoing (as defined in the
UCC), including, without limitation, all funds which either are received by such
Originator, the Buyer or the Servicer from or on behalf of the Obligors in
payment of any amounts owed (including, without limitation, invoice price,
finance charges, interest and all other charges) in respect of any of the above
Receivables or are applied to such amounts owed by the Obligors (including,
without limitation, any insurance payments that such Originator, the Buyer or
the Servicer applies in the ordinary course of its business to amounts owed in
respect of any of the above Receivables, and net proceeds of sale or other
disposition of repossessed goods or other collateral or property of the Obligors
in respect of any of the above Receivables or any other parties directly or
indirectly liable for payment of such Receivables).


“Subordinated Note” means a Subordinated Note between an Originator and the
Buyer substantially in the form of Exhibit A hereto.


“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock of each class or
other interests having ordinary voting power (other than stock or other
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such entity are
at the time owned, or management of which is otherwise controlled: (a) by such
Person, (b) by one or more Subsidiaries of such Person or (c) by such Person and
one or more Subsidiaries of such Person.


-4-

--------------------------------------------------------------------------------







“Tangible Net Worth” of a Person means, as of any date of determination,
determined on a consolidated basis and in accordance with GAAP, the result of
(a) such Person’s total stockholders’ or members’ equity (including, without
limitation, preferred stock), plus (b) all Debt under the Subordinated Notes,
minus (c) the sum of all Intangible Assets of such Person.


“Termination Date” means the date on which a termination of the purchase and
sale of Receivables hereunder shall have occurred pursuant to Section 6.1 or 6.2
hereof.


Section 1.2.    Other Interpretive Matters. In this Agreement, unless otherwise
specified: (a) references to any Section or Annex refer to such Section of, or
Annex to, this Agreement, and references in any Section or definition to any
subsection or clause refer to such subsection or clause of such Section or
definition; (b) “herein”, “hereof”, “hereto”, “hereunder” and similar terms
refer to this Agreement as a whole and not to any particular provision of this
Agreement; (c) “including” means including without limitation, and other forms
of the verb “to include” have correlative meanings; (d) the word “or” is not
exclusive; and (e) captions are solely for convenience of reference and shall
not affect the meaning of this Agreement.


SECTION 2.    AGREEMENT TO PURCHASE AND SELL.


Section 2.1.    Sales and Purchases. Effective on the date hereof, in
consideration of the Purchase Price and upon the terms and subject to the
conditions set forth herein, each of the Originators hereby sells, assigns,
transfers, sets-over and otherwise conveys or (in the case of Davey Tree at its
option) contributes to the Buyer, without recourse (except to the extent
expressly provided in this Agreement), and the Buyer hereby purchases (or
accepts the contribution, as applicable) from each of the Originators, all of
such Originator’s right, title and interest in and to (i) all Receivables owned
by the Originators as of the opening of business on the Closing Date, (ii) all
Receivables that arise or are created by an Originator thereafter through and
including such Originator’s Termination Date, (iii) all Related Security, and
Collections relating to or arising from the aforementioned Receivables, in each
case, whether now owned and existing or hereafter arising or acquired, and (iv)
all other Sold Assets related thereto. In accordance with the preceding
sentence, on the date hereof, each Originator shall sell and assign or (at the
option of Davey Tree) contribute to the Buyer, and the Buyer shall acquire all
of such Originator’s right, title and interest in and to all Receivables of such
Originator existing as of the opening of business on the Closing Date together
with all Related Security, Collections and other Sold Assets relating thereto.
On each Business Day after the date hereof, each Originator shall sell or (at
the option of Davey Tree) contribute and Buyer shall acquire all of such
Originator’s right, title and interest in and to all Receivables generated by
such Originator which have not previously been sold or contributed to the Buyer
arising through and including such Originator’s Termination Date, together with
all Related Security, all Collections and other Sold Assets relating thereto.
The Buyer shall be obligated to pay the Purchase Price for the Receivables
purchased hereunder in accordance with Section 2.2. In connection with each
acquisition of Receivables hereunder, the Buyer may request that the applicable
Originator deliver, and such Originator shall deliver, such approvals, opinions,
information, reports or documents as the Buyer may reasonably request.


-5-

--------------------------------------------------------------------------------





In the case of any Originator that becomes a party hereto by executing a Joinder
Agreement, on each effective date of a Joinder Agreement (each Originator’s
“Joinder Effective Date”), such Originator shall have all rights and obligations
of an Originator hereunder and such Originator shall sell, and the Buyer shall
purchase, all of such Originator’s right, title and interest in and to (i) all
Receivables owned by the Originators as of the opening of business on the
Joinder Effective Date, (ii) all Receivables that arise or are created by such
Originator thereafter through and including such Originator’s Termination Date,
(iii) all Related Security and Collections relating to or arising from the
aforementioned Receivables, in each case, whether now owned and existing or
hereafter arising or acquired, and (iv) all other Sold Assets related thereto.
All additional Sold Assets with respect to each Purchased Receivable conveyed
hereunder shall be transferred at the same time as such Purchased Receivable,
whether such Sold Assets exist at such time or arise or are acquired or
otherwise arise thereafter.


Section 2.2.    Payment for the Purchases. (a) The Receivables of each
Originator in existence on the Initial Conveyance Date are hereby sold (or
contributed, as applicable) and assigned to the Buyer by such Originator on the
date hereof. Each Receivable of each Originator coming into existence after the
Initial Conveyance Date, shall be sold or (at the option of Davey Tree)
contributed to the Buyer on the Business Day occurring immediately after the day
such Receivable is originated and the Purchase Price for such Receivable shall
be due and owing in full by the Buyer to such Originator on such Business Day
(except that the Buyer may, with respect to any such Purchase Price, offset
against such Purchase Price any amounts owed by such Originator to the Buyer
hereunder and which have become due but remain unpaid) and shall be paid to such
Originator in the manner provided in the following paragraphs (b) and (c).


(b)    With respect to any Receivables sold by any Originator hereunder after
the date hereof, on the first Business Day after such Receivable is originated,
such Receivable shall be sold to Buyer and on such date of Purchase, Buyer shall
pay the Purchase Price therefor to such Originator in accordance with Section
2.2(c) and in the following manner:


(i)    first, by delivery of immediately available funds, to the extent of funds
available to Buyer from monies then held by or on behalf of the Buyer;


(ii)    second, if the applicable Originator has requested a Letter of Credit
pursuant to Section 2.4, the Purchase Price for each such Purchase may be made
by delivery of such Letter of Credit or by any combination of delivery of funds
pursuant to clause (i) above together with such Letter of Credit in an amount
equal to the stated amount of the sum of the Letter of Credit plus the amount of
such funds; and


(iii)    third, the balance of such Purchase Price by an increase in the
principal amount of the applicable Subordinated Note, in an amount not to exceed
the least of (A) the remaining unpaid portion of such Purchase Price, and (B)
such amount that will not cause the aggregate Subordinated Note principal
balance to exceed the Maximum Subordinated Note Balance. Each Originator is
hereby authorized by the Buyer to endorse on the schedule attached to the
Subordinated Note an appropriate notation evidencing the date and amount of each
increase of the principal amount thereunder to evidence the applicable Purchase


-6-

--------------------------------------------------------------------------------





Price, as well as the date of each payment with respect thereto, provided that
the failure to make such notation shall not affect any obligation of the Buyer
thereunder.


The Purchase Price for the Receivables not paid in cash (or contributed to the
Buyer) shall represent indebtedness of the Buyer to the applicable Originator
evidenced by, and shall be payable in accordance with the terms and provisions
of the applicable Subordinated Note and shall be payable solely from funds which
the Buyer is not required under the Receivables Financing Agreement to set aside
for the benefit of, or otherwise pay over to, the LC Bank; provided, that the
Buyer may, with respect to the Purchase Price for any Receivables, offset
against such Purchase Price any amounts owed by the applicable Originator to the
Buyer hereunder that are due and unpaid.


(c)    Although the Purchase Price for each Receivable coming into existence
after the Initial Conveyance Date shall be due and payable in full by the Buyer
to each Originator on the date such Receivable is purchased, settlement of the
Purchase Price between the Buyer and such Originator shall be effected on a
monthly basis no later than each Settlement Date with respect to all Receivables
sold by such Originator during the same Calculation Period most recently ended
prior to such Settlement Date and based on the information contained in the
Information Package delivered by the Servicer pursuant to Section 8.02(a)(ii) of
the Receivables Financing Agreement for such Calculation Period. Although
settlement shall be effected on a monthly basis, increases or decreases in the
amount owing under the applicable Subordinated Note made pursuant to Section
2.2(b) shall be deemed to have occurred and shall be effective as of the last
Business Day of the Calculation Period to which such settlement relates.


(d)    At all times prior to the applicable Originator Termination Date,
notwithstanding any delay in the making of any payment of the Purchase Price in
respect of any purchase under Section 2.1, all right, title and interest of each
Originator in and to each Receivable originated by it shall be sold, assigned
and otherwise transferred to the Buyer effective immediately and automatically
upon the creation of such Receivable, without any further action of any type or
kind being required on the part of any Person. The monthly settlement
contemplated in this Section 2.2 has been devised solely for the administrative
convenience of the parties hereto. The Buyer and each Originator may at any
time, as may be agreed between themselves, elect to effect settlement on a more
(but not less) frequent basis.


(e)    To the extent that Collections received during any Calculation Period
exceed the sum of (i) the aggregate Purchase Price payable for Receivables
generated during such Calculation Period, plus (ii) amounts for which such
Collections are required to be applied for such Calculation Period pursuant to
the Receivables Financing Agreement, such excess may, to the extent permitted by
the Receivables Financing Agreement, be treated as a reduction in the principal
amount of the applicable Subordinated Note and may be paid to the applicable
Originator, effective as of the last day of the related Calculation Period, and,
if the principal amount of the applicable Subordinated Note is zero, such excess
shall be released to the Buyer to use for other permitted purposes.


(f)    Each Originator shall make all appropriate record keeping entries with
respect to the applicable Subordinated Note to reflect payments by the Buyer
thereon and such Originator’s books and records shall constitute rebuttable
presumptive evidence of the principal amount of and accrued


-7-

--------------------------------------------------------------------------------





interest on the applicable Subordinated Note. Each Originator shall return the
applicable Subordinated Note to the Buyer upon the final payment thereof after
the termination of this Agreement pursuant to its terms.


Section 2.3.    No Recourse or Assumption of Obligations. Except as specifically
provided in this Agreement, the contribution, purchase and sale of Receivables
and other Sold Assets under this Agreement shall be without recourse to any
Originator, provided, however, that each Originator shall be liable to the Buyer
and its assigns for all representations, warranties, covenants and indemnities
made by such Originator (other than in its role as Servicer) pursuant to the
terms of the Transaction Documents to which such Originator is a party. The
Originators and the Buyer intend the transactions hereunder to constitute
absolute and irrevocable true sales or other absolute conveyances of the
Purchased Receivables and other Sold Assets by an Originator to the Buyer,
providing the Buyer with the full risks and benefits of ownership of the Sold
Assets (such that the Sold Assets would not be property of any Originator’s
estate in the event of such Originator’s bankruptcy). If, however, despite the
intention of the parties, the conveyances provided for in this Agreement are
determined not to be “true sales” or other absolute conveyances of Receivables
and the other Sold Assets from an Originator to the Buyer, then this Agreement
shall also be deemed to be a “security agreement” within the meaning of Article
9 of the UCC and such Originator hereby grants to the Buyer a “security
interest” within the meaning of Article 9 of the UCC in all of such Originator’s
right, title and interest in and to such Purchased Receivables and the other
Sold Assets, now existing and hereafter created, to secure a loan in an amount
equal to the aggregate purchase prices therefor and each of such Originator’s
other payment obligations under this Agreement.


The Buyer shall not have any obligation or liability with respect to any
Receivable other than payment of the Purchase Price therefor, nor shall the
Buyer have any obligation or liability to any Obligor or other customer or
client of any Originator (including any obligation to perform any of the
obligations of such Originator under any Receivable).


In view of the intention of the parties hereto that each sale of Receivables
made hereunder shall constitute a true sale of such Receivables rather than a
loan secured thereby, each Originator agrees that it has marked, or will mark
prior to the date on which it becomes a party to this Agreement, in accordance
with Section 5.1(l), its master data processing records relating to the
Receivables with a legend reasonably acceptable to the Buyer and to the
Administrative Agent (as the Buyer’s assignee), evidencing that the Buyer has
acquired such Receivables as provided in this Agreement and that it will note in
its financial statements that its Receivables have been sold to the Buyer. Upon
the request of the Buyer or the Administrative Agent (as the Buyer’s assignee),
each Originator will execute (if required) and file or authorize the filing of
such financing or continuation statements, or amendments thereto or assignments
thereof, and such other instruments or notices, as may be necessary or
appropriate to perfect and maintain the perfection of the Buyer’s ownership
interest in the Receivables and the Related Security, Collections and other Sold
Assets with respect thereto, or as the Buyer or the Administrative Agent (as the
Buyer’s assignee) may reasonably request.


-8-

--------------------------------------------------------------------------------





Section 2.4.    Letters of Credit. (a) Any Originator may request that the
Purchase Price for Receivables sold on any date be paid by the Buyer procuring
the issuance of a Letter of Credit by the LC Bank. Upon the receipt of such a
request from an Originator, in accordance with Section 2.1 of this Agreement,
and subject to the terms and conditions for issuing Letters of Credit under the
Receivables Financing Agreement (including any limitations therein on the amount
and timing of any such issuance), the Buyer agrees to cause the LC Bank to
issue, on the dates specified by the applicable Originator, Letters of Credit on
behalf of the Buyer (and, if applicable, on behalf of, or for the account of,
any Originator in favor of such beneficiaries as such Originator may elect that
are acceptable to the LC Bank in its sole discretion) in favor of the
beneficiaries elected by such Originator or an Affiliate of such Originator,
with the consent of the Buyer. The aggregate stated amount of the Letters of
Credit being issued on any date on behalf of such Originator or an Affiliate of
such Originator shall constitute a credit against the aggregate Purchase Price
payable by the Buyer to the applicable Originator pursuant to Section 2.1 of
this Agreement. To the extent that the aggregate stated amount of the Letters of
Credit being issued on any date exceeds the aggregate Purchase Price payable by
the Buyer to such Originator on such date, such excess shall be deemed to be (i)
a reduction in the outstanding principal balance of (and, to the extent
necessary, the accrued but unpaid interest on) the Subordinated Note payable to
such Originator, to the extent the outstanding principal balance (and accrued
interest) is greater than such excess and/or (ii) a reduction in the Purchase
Price payable on the dates immediately following the date any such Letter of
Credit is issued. In the event that any Letter of Credit issued on behalf of an
Originator (i) expires or is cancelled or otherwise terminated with all or any
portion of its stated amount undrawn, (ii) has its stated amount decreased (for
a reason other than a drawing having been made thereunder) or (iii) the Buyer’s
obligation to reimburse the LC Bank for Reimbursement Obligations outstanding in
respect thereof is reduced for any reason other than by virtue of a payment made
in respect of a drawing thereunder, then an amount equal to such undrawn amount
or such reduction (the “LC Reduction Amount”), as the case may be, shall be
payable to such Originator by the Buyer following delivery by the Originator to
the Buyer of written notice thereof (the “LC Reduction Notice”) with a copy to
the Administrative Agent and the LC Bank. If funds are available in the LC
Collateral Account in excess of the Required LC Collateral Amount after taking
into account such LC Reduction Amount, then payment of such LC Reduction Amount
shall be made in whole or in part by the LC Bank withdrawing such excess funds
from the LC Collateral Amount and paying them directly to such Originator in
accordance with the instructions set forth in the LC Reduction Notice. The Buyer
shall pay the unpaid portion of the LC Reduction Amount to the extent the
remaining funds are available for such purpose from time to time from
Collections available to the Buyer pursuant to Section 4.01 of the Receivables
Financing Agreement. Under no circumstances shall any Originator (or any
Affiliate thereof (other than the Buyer)) have any reimbursement or recourse
obligations in respect of any Letter of Credit.


(b)    In the event that an Originator requests that any purchases be paid for
by the issuance of a Letter of Credit hereunder, such Originator shall on a
timely basis provide the Buyer with such information as is necessary for the
Buyer to obtain such Letter of Credit from the LC Bank.


(c)    Each Originator agrees to be bound by the terms of each LC Request
referenced in the Receivables Financing Agreement and by the LC Bank’s
interpretations of any Letter of Credit issued for the Buyer and by the LC
Bank’s written regulations and customary practices relating to


-9-

--------------------------------------------------------------------------------





letters of credit. Each Originator further agrees to be bound by the terms of
each applicable Letter of Credit Application referenced in the Receivables
Financing Agreement and that each Letter of Credit shall be subject either to
the Uniform Customs and Practice for Documentary Credits (2007 Revision),
International Chamber of Commerce Publication No. 600, and any amendments or
revisions thereof adhered to by the LC Bank or the International Standby
Practices (ISP98-International Chamber of Commerce Publication Number 590), and
any amendments or revisions thereof adhered to by the LC Bank, as determined by
the LC Bank, in each case subject to the terms and conditions set forth in the
Receivables Financing Agreement.


(d)    Each Originator appoints the Servicer as its agent (on which appointment
the Buyer, the Administrative Agent and the LC Bank may rely until such
Originator provides contrary written notice to all of such Persons) to act on
such Originator’s behalf to take all actions and to make all decisions in
respect of the issuance, amendment and administration of the Letters of Credit,
including requests for the issuance and extension of Letters of Credit and the
allocation of the stated amounts of Letters of Credit against the Purchase Price
owed to particular Originators. In the event that the Servicer requests a Letter
of Credit hereunder, the Servicer shall on a timely basis provide the Buyer with
such information as is necessary for the Buyer to obtain such Letter of Credit
from the LC Bank, and shall notify the relevant Originators, the Buyer and the
Administrative Agent of the allocations described in the preceding sentence.
Such allocations shall be binding on the Buyer and each Originator, absent
manifest error.


SECTION 3.    ADMINISTRATION AND COLLECTION.


Section 3.1.    Davey Tree to Act as Servicer. Pursuant to the Receivables
Financing Agreement, Davey Tree has been appointed as the initial servicer (in
such capacity, the “Servicer”) for the administration and servicing of all
Receivables sold to the Buyer hereunder and subsequently pledged under the
Receivables Financing Agreement to the Administrative Agent. Pursuant to the
Receivables Financing Agreement, Davey Tree has agreed to assume the duties and
the administration and servicing obligations of the Receivables as Servicer, and
perform all necessary and appropriate commercial collection activities in
arranging the timely payment of amounts due and owing by any Obligor with
respect to Receivables all in accordance with the terms set forth in the
Receivables Financing Agreement; provided, however, that such appointment as
Servicer shall not release any Originator from any of its respective duties,
responsibilities, liabilities and obligations resulting from or arising
hereunder. The Servicer may be removed in accordance with the provisions of the
Receivables Financing Agreement.


Section 3.2.    Repurchase; Adjustments to Purchase Price. If on any day:


(i)    the Outstanding Balance of any Purchased Receivable is reduced or
cancelled as a result of any defective, returned or rejected goods or services,
any cash discount or any other adjustment by the applicable Originator or any
Affiliate thereof, or as a result of any governmental or regulatory action, or


-10-

--------------------------------------------------------------------------------





(ii)    the Outstanding Balance of any Purchased Receivable is reduced or
cancelled as a result of a setoff in respect of any claim by the Obligor thereof
(whether such claim arises out of the same or a related or an unrelated
transaction), or


(iii)    the Outstanding Balance of any Purchased Receivable is reduced on
account of the obligation of the applicable Originator to pay to the related
Obligor any rebate or refund, or


(iv)    the Outstanding Balance of any Purchased Receivable is less than the
amount specified as the outstanding principal balance for such Purchased
Receivable in any report delivered by an Originator to the Buyer (for any reason
other than receipt of Collections or such Receivable becoming a Defaulted
Receivable), or


(v)    the Outstanding Balance of any Purchased Receivable is reduced or
cancelled (for any reason other than the financial inability or refusal of the
Obligor to pay undisputed indebtedness or receipt of Collections or such
Receivable becoming a Defaulted Receivable), or


(vi)    any of the representations or warranties of the applicable Originator
set forth in Section 4.1(m) (Accuracy of Information), Section 4.1(o)
(Perfection Representations), Section 4.1(p) (Collections), Section 4.1(v)
(Compliance with Credit and Collection Policy), Section 4.1(w) (Payments to
Originator), Section 4.1(x) (Enforceability of Contracts), Section 4.1(y)
(Accounting) or Section 4.1(z) (Collection Accounts) were not true with respect
to any Purchased Receivable when conveyed hereunder,


then, the Buyer shall be entitled to a credit against the Purchase Price
otherwise payable to such Originator hereunder on such day in an amount equal to
(A) in the case of clauses (i), (ii), (iii), and (v) above, such reduction or
cancellation, (B) in the case of clause (iv) above, the amount specified as the
outstanding principal balance for such Purchased Receivable in the relevant
report delivered by an Originator to the Buyer minus the Outstanding Balance of
such Purchased Receivable; and (C) in the case of clause (vi) above, in the
amount of the Outstanding Balance of such Purchased Receivable. If such credit
to the Purchase Price exceeds the Purchase Price for the Receivables sold by
such Originator on such date or if the Buyer is required to make any payment
pursuant to the terms of the Receivables Financing Agreement and does not have
sufficient funds to do so, then such Originator shall pay the full or remaining
amount of such credit, as applicable, by making a deposit in the Collection
Account specified by the Buyer, in immediately available funds, within two (2)
Business Days after such Originator has received notice from the Administrative
Agent or such Originator has knowledge of such event; provided, however, that if
no such payment is permitted or required under the Receivables Financing
Agreement, the Buyer and the applicable Originator may agree to reduce the
outstanding principal amount of the applicable Subordinated Note in lieu of all
or part of such transfer. Any payment of the Outstanding Balance as contemplated
by clause (C) above shall be considered a repurchase of such Receivable by the
applicable Originator and the Buyer shall transfer any interest it has in such
Receivable to the applicable Originator free and clear of any Adverse Claims
arising by, through or under the Buyer.


-11-

--------------------------------------------------------------------------------





Similarly, if an adjustment is made by an Originator to a Purchased Receivable
after its conveyance to the Buyer hereunder that results in an increase in the
Outstanding Balance of such Receivable, such Originator shall be deemed to have
increased the principal amount under the applicable Subordinated Note (not to
exceed the Maximum Subordinated Note Balance).


Section 3.3.    Application of Collections. Any payment made by an Obligor that
is not specified by such Obligor to relate to a particular invoice or other
obligation of such Obligor shall, unless otherwise required by the related
contracts or law, be applied, first, as a Collection of any Receivable or
Receivables then outstanding of such Obligor in the order of the age of such
Receivables, starting with the oldest of such Receivables, and, second, to any
other indebtedness of such Obligor to the applicable Originator.


Section 3.4.    Responsibilities of each Originator. Each Originator shall
perform all of its obligations under the Contracts related to the Receivables to
the same extent as if interests in the Receivables had not been transferred
hereunder. The Administrative Agent’s, Buyer’s or any Secured Party’s exercise
of any rights hereunder or under the Receivables Financing Agreement shall not
relieve any Originator from such obligations. Neither the Administrative Agent,
the Buyer, nor any Secured Party shall have any obligation to perform any
obligation of an Originator in connection with the Receivables.


SECTION 4.    REPRESENTATIONS AND WARRANTIES.


Section 4.1.    Representations and Warranties of each Originator. Each
Originator hereby represents and warrants to the Buyer, as to itself, as of the
date hereof and as of the date of each sale or contribution, as applicable, of
Receivables hereunder that:


(a)    Organization and Good Standing. Such Originator is the type of
organization as set forth on Exhibit B of this Agreement and is validly existing
in good standing under the laws of the State of such Originator’s organization
as set forth on Exhibit B and has the power and authority under its
organizational documents and the laws of its jurisdiction of organization to own
its properties and to conduct its business as such properties are currently
owned and such business is presently conducted.


(b)    Due Qualification. Such Originator is duly qualified to do business, is
in good standing as a foreign entity and has obtained all necessary licenses and
approvals in all jurisdictions in which the conduct of its business requires
such qualification, licenses or approvals, except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.


(c)    Power and Authority; Due Authorization. Such Originator (i) has all
necessary power and authority to (A) execute and deliver this Agreement and the
other Transaction Documents to which it is a party, (B) perform its obligations
under this Agreement and the other Transaction Documents to which it is a party
and (C) sell, transfer or otherwise convey the Purchased Receivables to the
Buyer on the terms and subject to the conditions herein provided and (ii) has
duly authorized by all necessary action such sale,


-12-

--------------------------------------------------------------------------------





transfer or conveyance by such Originator and the execution, delivery and
performance by such Originator of, and the consummation of the transactions
provided for in, this Agreement and the other Transaction Documents to which it
is a party.


(d)    Binding Obligations. This Agreement and each of the other Transaction
Documents to which such Originator is a party constitutes legal, valid and
binding obligations of such Originator, enforceable against such Originator in
accordance with their respective terms, except (i) as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
(ii) as such enforceability may be limited by general principles of equity,
regardless of whether such enforceability is considered in a proceeding in
equity or at law.


(e)    No Violation. The execution, delivery and performance by such Originator
of, and the consummation of the transactions contemplated by, this Agreement and
the other Transaction Documents to which such Originator is a party, and the
fulfillment of the terms hereof and thereof by such Originator, will not
(i) result in any breach of any of the terms or provisions of, or constitute
(with or without notice or lapse of time or both) a default under its
organizational documents or any material indenture, sale agreement, credit
agreement, loan agreement, security agreement, mortgage, deed of trust, or other
material agreement or instrument to which such Originator is a party or by which
it or any of its properties is bound, (ii) result in the creation or imposition
of any Adverse Claim upon any of the Sold Assets pursuant to the terms of any
such material indenture, credit agreement, loan agreement, security agreement,
mortgage, deed of trust, or other material agreement or instrument other than
this Agreement and the other Transaction Documents or (iii) violate any
Applicable Law, except to the extent that any such conflict, breach, default,
Adverse Claim or violation could not reasonably be expected to have a Material
Adverse Effect.


(f)    Litigation and Other Proceedings. (i) There is no action, suit,
proceeding or investigation pending or, to the best knowledge of such
Originator, threatened, against such Originator before any Governmental
Authority and (ii) such Originator is not subject to any order, judgment,
decree, injunction, stipulation or consent order of or with any Governmental
Authority that, in the case of either of the foregoing clauses (i) and (ii),
(A) asserts the invalidity of this Agreement or any other Transaction Document,
(B) seeks to prevent the sale of the Purchased Receivables or the other Sold
Assets by such Originator to the Buyer, the ownership or acquisition by the
Buyer of any Purchased Receivables or other Sold Assets or the consummation of
any of the transactions contemplated by this Agreement, the Receivables
Financing Agreement or any other Transaction Document, (C) seeks any
determination or ruling that could materially and adversely affect the
performance by such Originator of its obligations under, or the validity or
enforceability of, this Agreement or any other Transaction Document or
(D) individually or in the aggregate for all such actions, suits, proceedings
and investigations could reasonably be expected to have a Material Adverse
Effect.


-13-

--------------------------------------------------------------------------------





(g)    Governmental Approvals. Except where the failure to obtain or make such
authorization, consent, order, approval or action could not reasonably be
expected to have a Material Adverse Effect and for the filing of financing
statements necessary to perfect the ownership interests in the Purchased
Receivables created pursuant to this Agreement, all authorizations, consents,
orders and approvals of, or other actions by, any Governmental Authority that
are required to be obtained by such Originator in connection with the sale of
the Purchased Receivables and the other Sold Assets to the Buyer hereunder or
the due execution, delivery and performance by such Originator of this Agreement
or any other Transaction Document to which it is a party and the consummation by
such Originator of the transactions contemplated by this Agreement and the other
Transaction Documents to which it is a party have been obtained or made and are
in full force and effect.


(h)    Margin Regulations. Such Originator is not engaged, principally or as one
of its important activities, in the business of extending credit for the purpose
of purchasing or carrying margin stock (within the meanings of Regulations T, U
and X of the Board of Governors of the Federal Reserve System).


(i)    Taxes. Such Originator has filed or caused to be filed all material Tax
returns and reports required by Applicable Law to have been filed by it and has
paid or caused to be paid all material Taxes, assessments and governmental
charges thereby shown to be owing by it, other than any such Taxes, assessments
or charges that are being contested in good faith by appropriate proceedings and
for which appropriate reserves in accordance with GAAP have been established.


(j)    Solvency. After giving effect to the transactions contemplated by this
Agreement and the other Transaction Documents to which such Originator is a
party, the Originator is Solvent.


(k)    Offices; Legal Name. Such Originator’s sole jurisdiction of organization
is set forth on Exhibit B hereof and such jurisdiction has not changed within
four (4) months prior to the date of this Agreement or the execution of the
related Joinder Agreement, as applicable. The office of such Originator is
located at the applicable address specified on Exhibit B. The legal name of such
Originator is set forth on Exhibit B.


(l)    Investment Company Act. Such Originator is not, and is not controlled by,
an “investment company” registered or required to be registered under the
Investment Company Act.


(m)    Accuracy of Information. All certificates, reports, written statements,
documents and other written information (if prepared by the Originator or one of
its Affiliates, or to the extent that the information contained therein is
supplied by the Originator or an Affiliate of the Originator) furnished to the
Buyer by or on behalf of any Originator pursuant to any provision of this
Agreement, or in connection with or pursuant to any amendment or modification
of, or waiver under, this Agreement is, at the time the same are so furnished,
complete and correct in all material respects on the date the same are furnished
to the Buyer


-14-

--------------------------------------------------------------------------------





and does not contain any material misstatement of fact or omit to state a
material fact necessary to make the statements contained therein, in the light
of the circumstances under which they were made, not misleading.


(n)    No Sanctions. Such Originator is not a Sanctioned Person. To such
Originator’s knowledge, no Obligor was a Sanctioned Person at the time of
origination of any Purchased Receivable owing by such Obligor. No Originator or
Subsidiary of an Originator (i) has any of its assets in a Sanctioned Country or
in the possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law; (ii) does business in or with, or derives any of its income
from investments in or transactions with, any Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law; or (iii) engages in any dealings
or transactions prohibited by any Anti-Terrorism Law.


(o)    Perfection Representations. (i) When the Buyer makes a purchase of
Receivables or accepts a contribution of Receivables hereunder, as applicable,
it shall acquire valid and perfected first priority ownership of each Purchased
Receivable and the Related Security, Sold Assets and Collections with respect
thereto free and clear of any Adverse Claim (other than any Adverse Claim
arising solely as a result of any action taken by the Buyer). This Agreement
creates a valid and continuing security interest (as defined in the applicable
UCC) in the applicable Originator’s right, title and interest in, to and under
the Sold Assets which (A) security interest has been perfected and is
enforceable against creditors of and purchasers from such Originator and (B)
will be free of all Adverse Claims in such Sold Assets.


(ii)    The Receivables constitute “accounts” or “general intangibles” within
the meaning of Section 9‑102 of the UCC.


(iii)    The applicable Originator owns and has good and marketable title
(immediately prior to its sale or contribution hereunder) to the Sold Assets
free and clear of any Adverse Claim of any Person.


(iv)    All appropriate financing statements, financing statement amendments and
continuation statements have been filed in the proper filing office in the
appropriate jurisdictions under Applicable Law in order to perfect (and continue
the perfection of) the sale (or, in the case of Davey Tree, contribution) of the
Sold Assets from such Originator to the Buyer pursuant to this Agreement.


(v)    Other than the backup security interest granted to the Buyer pursuant to
Section 2.3 of this Agreement, such Originator has not pledged, assigned, sold,
granted a security interest in, or otherwise conveyed any of the Sold Assets to
any Person other than the Buyer, except as permitted by this Agreement and the
other Transaction Documents. No Originator has authorized the filing of and no
Originator is aware of any financing statements filed against such Originator
that include a description of collateral covering the Sold Assets other than any
financing statement (i) in favor of the Buyer, (ii) that has been terminated or


-15-

--------------------------------------------------------------------------------





(iii) arising solely as a result of any action taken by the Buyer. Such
Originator is unaware of any judgment lien, ERISA lien or tax lien filings
against such Originator.


(p)    Collections. The conditions and requirements set forth in Section 5.1(g)
of this Agreement have at all times since the Closing Date, been satisfied and
duly performed.


(q)    Compliance with Law. Such Originator has complied in all material
respects with all Applicable Laws to which it may be subject.


(r)    Bulk Sales Act. No transaction contemplated by this Agreement requires
compliance with any bulk sales act or similar law.


(s)    Opinions. The facts regarding such Originator, the Receivables, the
Related Security, Sold Assets and the related matters set forth or assumed in
each of the opinions of counsel delivered in connection with this Agreement, the
Receivables Financing Agreement and the other Transaction Documents are true and
correct in all material respects.


(t)    Other Transaction Documents. Each representation and warranty made by
such Originator under each other Transaction Document to which it is a party is
true and correct in all material respects when made, except for representations
and warranties which apply as to an earlier date (in which case such
representations and warranties shall be true and correct in all material
respects as of such date).


(u)    Reaffirmation of Representations and Warranties. On the date of each
purchase of Receivables under this Agreement, such Originator shall be deemed to
have certified that all representations and warranties of such Originator
hereunder are true and correct in all material respects on and as of such day as
though made on and as of such day, except for representations and warranties
which apply as to an earlier date (in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date).


(v)    Compliance with Credit and Collection Policy. Such Originator has
complied in all material respects with the applicable Credit and Collection
Policy with regard to each Purchased Receivable and the related Contract;
provided that the failure to have collected any Purchased Receivable as a result
of (x) the insolvency, bankruptcy or lack of creditworthiness of an Obligor or
(y) an unjustified refusal of an Obligor to pay not due to any alleged or actual
action or inaction of the Originator or any of its Affiliates shall not
constitute a breach of this clause (v) so long as such Originator has otherwise
complied with the applicable Credit and Collection Policy in respect of such
Purchased Receivable. Such Originator has not made any material change to such
Credit and Collection Policy, except such material change as to which the Buyer
and the Administrative Agent have been notified in accordance with Section
5.1(c).


-16-

--------------------------------------------------------------------------------





(w)    Payments to Originator. With respect to each Purchased Receivable, the
Buyer has given reasonably equivalent value to such Originator in consideration
therefor and such transfer was not made for or on account of an antecedent debt.
At the time of its sale or contribution hereunder, no transfer by such
Originator of any Purchased Receivable is or may be voidable under any section
of the Bankruptcy Reform Act of 1978 (11 U.S.C. §§ 101 et seq.), as amended.


(x)    Enforceability of Contracts. Each Contract with respect to each Purchased
Receivable of such Originator is effective to create, and has created, a legal,
valid and binding obligation of the related Obligor to pay the Outstanding
Balance of the Purchased Receivable created thereunder and any accrued interest
thereon, enforceable against the Obligor in accordance with its terms, except as
such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws relating to or limiting creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or at law).


(y)    Accounting. Such Originator will treat the transfer of the Purchased
Receivables to the Buyer hereunder as an absolute conveyance and true sale on
its books and records.


(z)    Collection Accounts. The banks, account names and account numbers for all
existing Lock-Boxes and Collection Accounts are correctly listed on Exhibit D.
Each of the Collection Accounts has been transferred into Buyer’s name. Such
Originator has not granted any Person, other than Buyer (and the Administrative
Agent, as its pledgee) dominion and control of any Lock-Box or Collection
Account, or the right to take dominion and control of any such account at a
future time or upon the occurrence of a future event.


Notwithstanding any other provision of this Agreement, the Receivables Financing
Agreement or any other Transaction Document, the representations and warranties
contained in this Section 4.1 shall be continuing, and remain in full force and
effect until the Final Payout Date.


SECTION 5.    GENERAL COVENANTS.


Section 5.1.    Affirmative Covenants of each Originator. At all times from the
Closing Date until the Final Payout Date, each Originator hereby covenants as
set forth below:


(a)    Existence. Such Originator shall keep in full force and effect its
existence and rights as an organization (as set forth on Exhibit B) under the
laws of its state of organization as set forth on Exhibit B, and shall obtain
and preserve its qualification to do business in each jurisdiction in which such
qualification is or shall be necessary to protect the validity and
enforceability of this Agreement, the other Transaction Documents and the Sold
Assets.


-17-

--------------------------------------------------------------------------------





(b)    Financial Reporting. Such Originator will maintain a system of accounting
established and administered in accordance with GAAP, and shall furnish to the
Buyer, the Servicer, the Administrative Agent and the LC Bank the following:


(i)    Information. Such information (including non‑financial information) as
the Buyer, the Servicer, the Administrative Agent and LC Bank may from time to
time reasonably request.


(ii)    Quarterly Financial Statements of Davey Tree. As soon as available and
in no event later than fifty (50) days following the end of each of the first
three (3) fiscal quarters in each of Davey Tree’s fiscal years, the unaudited
consolidated balance sheet and statements of income of Davey Tree and its
consolidated Subsidiaries as at the end of such fiscal quarter and the related
unaudited consolidated statements of earnings and cash flows for such fiscal
quarter and for the elapsed portion of the fiscal year ended with the last day
of such fiscal quarter, in each case setting forth comparative figures for the
corresponding fiscal quarter in the prior fiscal year, all of which shall be
certified by a Financial Officer of Davey Tree that they fairly present in all
material respects, in accordance with GAAP, the financial condition of Davey
Tree and its consolidated Subsidiaries as of the dates indicated and the results
of their operations for the periods indicated, subject to normal year-end audit
adjustments and the absence of footnotes.


(iii)    Annual Financial Statements of Davey Tree. Within one hundred (100)
days after the close of each of Davey Tree’s fiscal years, the consolidated
balance sheet of Davey Tree and its consolidated Subsidiaries as at the end of
such fiscal year and the related consolidated statements of earnings and cash
flows for such fiscal year setting forth comparative figures for the preceding
fiscal year, all reported on by independent certified public accountants of
recognized national standing (without a “going concern” or like qualification or
exception) to the effect that such consolidated financial statements present
fairly in all material respects, in accordance with GAAP, the financial
condition of Davey Tree and its consolidated Subsidiaries as of the dates
indicated and the results of their operations for the periods indicated.


(iv)    Other Reports and Filings. Promptly (but in any event within ten (10)
days) after the filing or delivery thereof, copies of all financial information,
proxy materials and reports, if any, which Davey Tree or any of its consolidated
Subsidiaries shall publicly file with the SEC or deliver to holders (or any
trustee, agent or other representative therefor) of any of its material Debt
pursuant to the terms of the documentation governing the same.


Notwithstanding anything herein to the contrary, any financial information,
proxy statements or other material required to be delivered pursuant to this
paragraph (b) shall be deemed to have been furnished to each of the
Administrative Agent and


-18-

--------------------------------------------------------------------------------





the LC Bank on the date that such report, proxy statements or other material is
posted on the SEC’s website at www.sec.gov.


(c)    Notices. Such Originator will notify the Buyer, the Administrative Agent
and the LC Bank in writing of any of the following events promptly upon (but in
no event later than two (2) Business Days after (except with respect to
clause (v) below) a Financial Officer or other officer learning of the
occurrence thereof, with such notice describing the same, and if applicable, the
steps taken or being taken by the Person(s) affected with respect thereto:


(i)    Representations and Warranties. The failure of any representation or
warranty made or deemed to be made by such Originator under this Agreement or
any other Transaction Document to be true and correct in any material respect
when made or deemed made.


(ii)    Litigation. The institution of any litigation, arbitration proceeding or
governmental proceeding against such Originator that, if adversely determined,
could reasonably be expected to have a Material Adverse Effect.


(iii)    Adverse Claim. (A) Any Person (other than the Buyer or its assigns)
shall obtain an Adverse Claim upon the Sold Assets or any material portion
thereof, (B) any Person other than the Buyer, the Servicer or the Administrative
Agent shall obtain any rights or direct any action with respect to any
Collection Account (or related Lock‑Box) or (C) any Obligor shall receive any
change in payment instructions with respect to the Purchased Receivable(s) from
a Person other than the Buyer, the Originators on behalf of the Buyer, the
Servicer or the Administrative Agent.


(iv)    Name Changes. At least thirty (30) days before any change in such
Originator’s name, jurisdiction of organization or any other change requiring
the amendment of, or the filing of new, UCC financing statements, a notice
setting forth such changes and the effective date thereof.


(vi)    Change in Accountants or Accounting Policy. Any change in (i) the
external accountants of such Originator or (ii) any accounting policy of such
Originator that is relevant to the transactions contemplated by this Agreement
or any other Transaction Document (it being understood that any change to the
manner in which any Originator accounts for the Purchased Receivables shall be
deemed “material” for such purpose).


(vii)    Material Adverse Change. Promptly after the occurrence thereof, notice
of any material adverse change in the business, operations, property or
financial or other condition of such Originator.




-19-

--------------------------------------------------------------------------------





(viii)    Change in Credit and Collection Policy. At least ten (10) Business
Days prior to the effectiveness of any material change in or material amendment
to any Credit and Collection Policy of such Originator, a copy of such Credit
and Collection Policy then in effect and a notice (A) indicating such change or
amendment, and (B) requesting the Buyer’s, the Administrative Agent’s and the LC
Bank’s written consent thereto, which consent shall not be unreasonably
withheld, conditioned or delayed.


(d)    Conduct of Business. Such Originator will carry on and conduct its
business in substantially the same manner and in substantially the same fields
of enterprise as it is presently conducted and will do all things necessary to
remain duly incorporated, validly existing and in good standing as a domestic
corporation in its jurisdiction of incorporation and maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted, except where the failure to maintain such authority could not
reasonably be expected to have a Material Adverse Effect.


(e)    Compliance with Laws. Such Originator will comply with all Applicable
Laws to which it may be subject if the failure to comply could reasonably be
expected to have a Material Adverse Effect.


(f)    Furnishing of Information and Inspection of Purchased Receivables. Such
Originator will furnish or cause to be furnished to the Buyer, the Servicer, the
Administrative Agent and the LC Bank from time to time such information with
respect to the Purchased Receivables and the other Sold Assets as the Buyer, the
Administrative Agent and the LC Bank or the LC Bank may reasonably request. Such
Originator will, at such Originator’s expense, during regular business hours
with reasonable prior written notice (i) permit the Buyer, the Servicer, the
Administrative Agent and the LC Bank or their respective agents or
representatives to (A) examine and make copies of and abstracts from all books
and records relating to the Purchased Receivables or other Sold Assets,
(B) visit the offices and properties of such Originator for the purpose of
examining such books and records and (C) discuss matters relating to the
Purchased Receivables, the other Sold Assets or such Originator’s performance
hereunder or under the other Transaction Documents to which it is a party with
any of the officers, directors, employees or independent public accountants of
such Originator (provided, that representatives of such Originator are present
during such discussions) having knowledge of such matters and (ii) without
limiting the provisions of clause (i) above, during regular business hours, at
such Originator’s expense, upon reasonable prior written notice from the Buyer,
the Servicer, the Administrative Agent, permit certified public accountants or
other auditors acceptable to the Administrative Agent to conduct a review of its
books and records with respect to the Purchased Receivables and other Sold
Assets; provided, that such Originator shall be required to reimburse the
Administrative Agent for only one (1) such review pursuant to clauses (i) and
(ii) above in any twelve‑month period, unless an Event of Default has occurred
and is continuing under the Receivables Financing Agreement.




-20-

--------------------------------------------------------------------------------





(g)    Payments on Receivables, Collection Accounts. The Originator will, at all
times, instruct all Obligors to deliver payments on the Purchased Receivables to
a Collection Account or a Lock‑Box unless otherwise instructed by the Buyer or
the Administrative Agent. Each Originator will, at all times, maintain such
books and records necessary to identify Collections received from time to time
on Purchased Receivables and to segregate such Collections from other property
of such Originator. If any payments on the Purchased Receivables or other
Collections are received by such Originator, it shall hold such payments in
trust for the benefit of the Buyer and its assigns and promptly (but in any
event within one (1) Business Day after receipt) remit such funds into a
Collection Account. Such Originator shall not commingle Collections or other
funds to which the Buyer or its assigns are entitled, with any other funds. Upon
receipt from any Collection Account Bank of notice that such Collection Account
Bank is terminating or intends to terminate any Account Control Agreement, each
Originator will, at all times, instruct all Obligors to deliver payments on the
Purchased Receivables to a different Collection Account or a Lock‑Box that is
subject to an Account Control Agreement that has not been terminated (or that
the applicable Collection Account Bank does not intend to terminate).


(h)    Extension or Amendment of Purchased Receivables; Compliance with Credit
and Collection Policy. Such Originator shall, at its expense, timely and fully
perform and comply with all provisions, covenants and other promises required to
be observed by it under the Contracts related to the Purchased Receivables, and
timely and fully comply with the Credit and Collection Policy with regard to
each Purchased Receivable and the related Contract.


(i)    Identifying of Records. Such Originator shall identify (or cause the
Servicer to identify) its master data processing records relating to Purchased
Receivables and related Contracts with a legend that indicates that the
Purchased Receivables have been sold in accordance with this Agreement.


(j)    Ownership. Such Originator will take all necessary action to establish
and maintain, irrevocably in the Buyer (i) legal and equitable title to the
Purchased Receivables and the Collections thereof and (ii) all of such
Originator’s right, title and interest in the other Sold Assets associated with
the Purchased Receivables, in each case, free and clear of any Adverse Claims,
other than Adverse Claims in favor of or created by the Buyer and the
Administrative Agent, for the benefit of the Secured Parties (including, without
limitation, the filing of all financing statements or other similar instruments
or documents necessary under the UCC (or any comparable law) of all appropriate
jurisdictions to perfect the Buyer’s ownership interest and the Administrative
Agent’s (for the benefit of the Secured Parties) security interest in the Sold
Assets and such other action to perfect, protect or more fully evidence the
interest of the Buyer and the Administrative Agent for the benefit of the
Secured Parties as the Buyer or the Administrative Agent may reasonably
request); provided, however, that unless and until an Event of Default has
occurred and is continuing, such Originator shall not be required to take any
actions to establish, maintain or perfect the Buyer’s ownership interest in the
Related Security other than the filing of financing statements under the UCC of
all appropriate jurisdictions.


-21-

--------------------------------------------------------------------------------





(k)    Further Assurances; Change in Name or Jurisdiction of Origination,
etc.(i) Such Originator hereby authorizes and hereby agrees from time to time,
at its own expense, promptly to execute (if necessary) and deliver all further
instruments and documents, and to take all further actions, that may be
necessary or desirable, or that the Buyer or its assigns may reasonably request,
to perfect, protect or more fully evidence the ownership interest or backup
security interest granted pursuant to this Agreement or any other Transaction
Document, or to enable the Buyer or its assigns to exercise and enforce their
respective rights and remedies under this Agreement and the other Transaction
Documents to which such Originator is a party. Without limiting the foregoing,
such Originator hereby authorizes, and will, upon the reasonable request of the
Buyer or its assigns, at such Originator’s own expense, execute (if necessary)
and file such financing statements or continuation statements, or amendments
thereto, and such other instruments and documents, that may be necessary or
desirable, or that the Buyer or its assigns may reasonably request, to perfect,
protect or evidence any of the foregoing.


(ii)    Such Originator authorizes the Buyer or its assigns to file financing
statements, continuation statements and amendments thereto and assignments
thereof, relating to the Sold Assets without the signature of the Buyer. A
photocopy or other reproduction of this Agreement shall be sufficient as a
financing statement where permitted by law.


(iii)    Such Originator shall at all times be organized under the laws of the
State of its respective organization as set forth on Exhibit B and shall not
take any action to change its jurisdiction of organization.


(iv)    Such Originator will not change its name, location, identity or
corporate structure unless (x) such Originator, at its own expense, shall have
taken all action necessary or appropriate to perfect or maintain the perfection
of the ownership interest and backup security interest contemplated by this
Agreement (including, without limitation, the filing of all financing statements
and the taking of such other action as the Buyer or its assigns may reasonably
request in connection with such change or relocation) and (y) if reasonably
requested by the Buyer or its assigns, such Originator shall cause to be
delivered to the Buyer or its assigns, an opinion, in form and substance
reasonably satisfactory to the Buyer or its assigns as to such UCC perfection
and priority matters as the Buyer or its assigns may request at such time.
    
(l)    LC Bank’s Reliance. Such Originator acknowledges that the Administrative
Agent and the LC Bank are entering into the transactions contemplated by the
Receivables Financing Agreement in reliance upon the Buyer’s identity as a legal
entity that is separate from the Originators and any Affiliates thereof.
Therefore, from and after the date of execution and delivery of this Agreement,
such Originator will take all reasonable steps including, without limitation,
all steps that the Buyer or any assignee of the Buyer may from time to time
reasonably request to maintain the Buyer’s identity as a separate legal entity
and to make it manifest to third parties that the Buyer is an entity with assets
and liabilities distinct from those of the Originator and every other Person and
is not just a division of


-22-

--------------------------------------------------------------------------------





such Originator or any of its Affiliates or any other Person. Without limiting
the generality of the foregoing and in addition to the other covenants set forth
herein, such Originator will take such actions as shall be required in order to
ensure that the Buyer is in compliance with each of the covenants and agreements
set forth in Section 8.03 of the Receivables Financing Agreement.


(m)    Taxes. Each Originator has (i) timely filed or caused to be filed all tax
returns (federal, state and local) required to be filed by it and (ii) paid, or
caused to be paid, all taxes, assessments and other governmental charges, if
any, other than (a) taxes, assessments and other governmental charges being
contested in good faith by appropriate proceedings, (b) as to which adequate
reserves have been provided in accordance with GAAP or (c) to the extent that
failure to do so could not reasonably be expected to result in a Material
Adverse Effect.


Section 5.2.    Negative Covenants of the Originators. Until the date on which
the Borrower Obligations have been indefeasibly paid in full under the
Receivables Financing Agreement and this Agreement terminates in accordance with
its terms, each Originator hereby covenants that:


(a)    Certain Agreements. Other than in connection with the Final Payout Date,
without the prior written consent of the Buyer, the Administrative Agent and the
LC Bank, such Originator will not amend, modify, waive, revoke or terminate any
Transaction Document to which it is a party.


(b)    Sales, Liens, etc. Except as otherwise provided herein, such Originator
will not sell, assign (by operation of law or otherwise) or otherwise dispose
of, or create or suffer to exist any Adverse Claim upon (including, without
limitation, the filing of any financing statement) or with respect to, any
Purchased Receivable or other Sold Assets, or assign any right to receive income
in respect thereof, and such Originator will defend the right, title and
interest of the Buyer and its assigns in, to and under any of the foregoing
property, against all claims of third parties claiming through or under such
Originator.


(c)    Change in Credit and Collection Policy. Such Originator will not make any
material change in the Credit and Collection Policy without the prior written
consent of the Buyer, the Administrative Agent and the LC Bank, which consent
shall not be unreasonably withheld, conditioned or delayed. Promptly following
any change in the Credit and Collection Policy, such Originator will deliver a
copy of the updated Credit and Collection Policy to the Buyer, the
Administrative Agent and the LC Bank.


(d)    Fundamental Changes. Such Originator shall not, without the prior written
consent of the Buyer, the Administrative Agent and the LC Bank, permit itself to
merge or consolidate with or into, except where such Originator is the surviving
entity, or convey, transfer, lease or otherwise dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to, any Person.


-23-

--------------------------------------------------------------------------------





(e)    Change in Payment Instructions to Obligors. Such Originator shall not
add, replace or terminate any Collection Account (or any related Lock‑Box) or
make any change in its instructions to the Obligors regarding payments to be
made to the Collection Accounts (or any related Lock‑Box), other than any
instruction to remit payments to a different Collection Account (or any related
Lock‑Box), unless the Administrative Agent shall have received (i) prior written
notice of such addition, termination or change and (ii) signed and acknowledged
Account Control Agreements (or an amendment thereto) with respect to such new
Collection Accounts (or any related Lock‑Box) and the Administrative Agent shall
have consented to such change in writing, which consent shall not be
unreasonably withheld, conditioned or delayed.


(f)    Anti-Money Laundering/International Trade Law Compliance. The Originator
will not become a Sanctioned Person. Neither such Originator nor any of its
Subsidiaries, either in its own right or through any third party, will (i) have
any of its assets in a Sanctioned Country or in the possession, custody or
control of a Sanctioned Person in violation of any Anti-Terrorism Law; (ii) do
business in or with, or derive any of its income from investments in or
transactions with, any Sanctioned Country or Sanctioned Person in violation of
any Anti-Terrorism Law; (iii) engage in any dealings or transactions prohibited
by any Anti-Terrorism Law or (iv) use the proceeds of any Sold Assets to fund
any operations in, finance any investments or activities in, or, make any
payments to, a Sanctioned Country or Sanctioned Person in violation of any
Anti-Terrorism Law. Such Originator shall comply with all Anti-Terrorism Laws
applicable to it. Such Originator shall promptly notify the Buyer, the
Administrative Agent and the LC Bank and their respective assigns in writing
upon the occurrence of a Reportable Compliance Event.


(g)    Accounting for Purchase. Such Originator will not, and will not permit
any Affiliate to, account for or treat (whether in financial statements or
otherwise) the transactions contemplated hereby in any manner other than the
sale or other conveyance of the Receivables, Related Security and Sold Assets by
such Originator to the Buyer or in any other respect account for or treat the
transactions contemplated hereby in any manner other than as a sale or other
conveyance of the Receivables and the Related Security by such Originator to the
Buyer except to the extent that such transactions are not recognized on account
of consolidated financial reporting in accordance with generally accepted
accounting principles.


SECTION 6.    TERMINATION OF PURCHASES.    


Section 6.1.    Voluntary Termination. The purchase and sale of Receivables
pursuant to this Agreement may be terminated by Davey Tree or the Buyer, upon at
least five (5) Business Days’ prior written notice to the other party.


Section 6.2.    Automatic Termination. The purchase and sale of Receivables
pursuant to this Agreement shall automatically terminate upon the occurrence of
an Insolvency Proceeding with respect to any Originator.


-24-

--------------------------------------------------------------------------------





SECTION 7.    INDEMNIFICATION.    


Section 7.1.    Originators’ Indemnity. Without limiting any other rights the
Buyer and its assigns, officers, managers, agents and employees may have
hereunder or under applicable law, each Originator hereby indemnifies and holds
harmless the Buyer and its assigns and its officers, managers, agents and
employees (each an “Indemnified Party”) from and against any and all damages,
losses, claims, liabilities, costs and expenses and for all other amounts
payable (including reasonable attorneys’ fees and court costs actually incurred)
(all of the foregoing collectively, the “Indemnified Losses”) at any time
imposed on or incurred by any Indemnified Party arising out of or otherwise
resulting from this Agreement, the transactions contemplated hereby, or any
action taken or omitted by any of the Indemnified Parties, whether arising by
reason of the acts to be performed by the Originators hereunder or otherwise,
excluding only Indemnified Losses (“Excluded Losses”) to the extent (a) a final
non-appealable judgment of a court of competent jurisdiction holds that such
Indemnified Losses resulted solely from gross negligence or willful misconduct
on the part of the Indemnified Party seeking indemnification or a material
breach by such Indemnified Party (unless the applicable Indemnified Party that
is negligent or breaches its obligations is an Affiliate of the Originator) of
its obligations under any Transaction Document; (b) the same includes losses
(including diminution in value) in respect of Purchased Receivables that are
uncollectible on account of the insolvency, bankruptcy or lack of
creditworthiness of the related Obligor or otherwise related to an Obligor’s
failure to pay in accordance with the related Receivables (other than any loss
based on (x) (1) a failure to pay as a result of any failure by any Originator
to comply with any terms of the related Contract, (2) the unenforceability of
the Receivable or the related Contract in accordance with their respective
terms, or (3) the failure of any Originator to comply with applicable law or
regulation with respect to the Receivable or the related Contract or (y) a
breach of a representation or warranty that any such Receivable was an Eligible
Receivable when sold by such Originator hereunder (if so represented at such
time), each of which shall be an Indemnified Loss hereunder); or (c) such
Indemnified Losses include taxes imposed by the United States, the Indemnified
Party’s jurisdiction of organization (or in the case of an individual, his or
her jurisdiction of primary residence) or any other jurisdiction in which such
Indemnified Party has established a taxable nexus other than in connection with
the transactions contemplated hereby, on or measured by the overall net income
or gross receipts of such Indemnified Party to the extent that the computation
of such taxes is consistent with the characterization for tax purposes of the
acquisition by the Buyer of an ownership interest in the Sold Assets. Without
limiting the foregoing indemnification, but subject to the limitations set forth
in clauses (a), (b) and (c) of the previous sentence, each Originator shall
indemnify each Indemnified Party for Indemnified Losses arising out of or
resulting from:
    
(i)    any representation or warranty made by or on behalf of such Originator
(or any officers of the Originator) under or in connection with this Agreement,
any Transaction Document to which such Originator is a party or any other
information or report delivered by such Originator (in its capacity as an
originator of Purchased Receivables) pursuant to the Transaction Documents,
which shall have been false or incorrect in any material respect when made or
deemed made;




-25-

--------------------------------------------------------------------------------





(ii)    the failure by such Originator to comply with any applicable law, rule
or regulation with respect to any Receivable or Contract related thereto, or the
nonconformity of any Receivable or any Contract related thereto with any such
applicable law, rule or regulation or any failure of such Originator to keep or
perform any of its obligations, express or implied, with respect to any
Contract;


(iii)    the failure of such Originator to vest and maintain vested in the
Buyer, a perfected ownership or security interest, as applicable, in the
Purchased Receivables and the other property conveyed pursuant hereto, free and
clear of any Adverse Claim;


(iv)    any commingling of funds to which the Buyer is entitled hereunder with
any other funds;


(v)    any dispute, claim, offset or defense (other than (x) any stay,
discharge, plan of reorganization or order in a bankruptcy case of the Obligor
as debtor, (y) financial inability of the Obligor to pay, or (z) an unjustified
failure of the Obligor to pay not due to any alleged or actual action or
inaction of the Originator or any of its Affiliates) of the Obligor to the
payment of any Receivable (including, without limitation, a defense based on
such Receivable or the related Contract not being a legal, valid and binding
obligation of such Obligor enforceable against it in accordance with its terms,
except as such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws relating to or limiting creditors’ rights
generally and by general principles of equity regardless of whether enforcement
is sought in a proceeding in equity or at law), or any other claim resulting
from the service related to such Receivable or the furnishing or failure to
furnish such services or other similar claim or defense not arising from the
financial inability of any Obligor to pay undisputed indebtedness;


(vi)    any failure of such Originator to perform its duties or obligations in
accordance with the provisions of this Agreement;


(vii)    any environmental liability claim, products liability claim or personal
injury or property damage suit or other similar or related claim or action of
whatever sort, arising out of or in connection with any Receivable or any
Contract or any other suit, claim or action of whatever sort relating to any of
such Originator’s obligations under the Transaction Documents;


(viii)    any investigation, litigation or proceeding arising from this
Agreement or any other Transaction Document to which such Originator is a party,
the transactions contemplated hereby, or any other investigation, litigation or
proceeding relating to such Originator in which the Buyer becomes involved as a
result of any of the transactions contemplated hereby;


(ix)    any inability to litigate any claim against any Obligor in respect of
any Receivable as a result of such Obligor being immune from civil and
commercial law and suit on the grounds of sovereignty or otherwise from any
legal action, suit or proceeding;


-26-

--------------------------------------------------------------------------------





(x)    any Insolvency Proceeding with respect to such Originator;


(xi)    any attempt by any Person (other than an Indemnified Party) to void the
transfers contemplated hereby under statutory provisions or common law or
equitable action (except as created by the Transaction Documents);


(xii)    any action or omission by such Originator that reduces or impairs the
rights of the Buyer with respect to any Receivables or Related Security or the
value of any Receivables or Related Security; or


(xiii)    any provision in any Contract that either (i) permits or provides for
any reduction in the Outstanding Balance of the Receivable created under such
Contract and any accrued interest thereon or (ii) could otherwise materially
hinder the ability to receive Collections with respect to such Receivable.


Section 7.2.    Indemnification Due to Failure to Consummate Purchase. Each
Originator will indemnify the Buyer on demand and hold it harmless against all
costs (including, without limitation, breakage costs) and expenses incurred by
the Buyer resulting from any failure by such Originator to consummate a purchase
as contemplated hereunder after the Buyer has provided an LC Request under the
terms of the Receivables Financing Agreement in order to fund such purchase.


Section 7.3.    Other Costs. If the Buyer becomes obligated to compensate the LC
Bank under the Receivables Financing Agreement or any other Transaction Document
for any costs or indemnities pursuant to any provision of the Receivables
Financing Agreement or any other Transaction Document as a result of any action
or inaction of the Originator, then such Originator shall, on demand, reimburse
the Buyer for the amount of any such compensation. Anything herein to the
contrary notwithstanding, in no event shall any Originator be required to
reimburse the Buyer for the costs of collecting on Purchased Receivables.


SECTION 8.    MISCELLANEOUS.


Section 8.1.    Amendments, Waivers, etc. No amendment of this Agreement or
waiver of any provision hereof or consent to any departure by either party
therefrom shall be effective without the written consent of the party that is
sought to be bound. Any such waiver or consent shall be effective only in the
specific instance given. No failure or delay on the part of either party to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law. Each Originator agrees that the Administrative Agent
and the LC Bank may rely upon the terms of this Agreement, and that the terms of
this Agreement may not be amended, nor any material waiver of those terms be
granted, without the consent of the Administrative Agent to the extent required
under the Transaction Documents; provided that the applicable Originator and the
Buyer may agree to an adjustment of the purchase price for any Receivable
without the consent of the Administrative Agent provided that the purchase price
paid for any Receivable shall be an amount not less than adequate consideration
that represents fair value for such Receivable.


-27-

--------------------------------------------------------------------------------





Section 8.2    Protection of Ownership Interests of the Buyer. (a) Each
Originator agrees that from time to time, at its expense, it will promptly
execute and deliver all instruments and documents, and take all actions, that
may be necessary or desirable, or that the Buyer or the Administrative Agent may
reasonably request, to perfect, protect or more fully evidence the interest of
the Buyer (or the Administrative Agent, as its assignee) hereunder, or to enable
the Buyer (or the Administrative Agent, as its assignee) to exercise and enforce
its rights and remedies hereunder. At any time after the occurrence of an Event
of Default, the Administrative Agent may, at the Originators’ sole cost and
expense, direct the Originators to notify the Obligors of the ownership interest
of the Buyer and the security interest of the Administrative Agent, on behalf of
the LC Bank, under the Receivables Financing Agreement.


(b)     If any Originator fails to perform any of its obligations hereunder, the
Buyer and the Administrative Agent may (but shall not be required to) perform,
or cause performance of, such obligations, and the Buyer’s or the Administrative
Agent’s (as applicable) costs and expenses incurred in connection therewith
shall be payable by the Originators as provided in Section 8.7. Each Originator
irrevocably authorizes the Buyer and the Administrative Agent at any time and
from time to time in their sole discretion, and appoints each of the Buyer and
the Administrative Agent as its attorney-in-fact, to act on behalf of such
Originator (i) to authorize and/or execute on behalf of such Originator as
debtor and to file financing statements necessary or desirable in the Buyer’s or
the Administrative Agent’s sole discretion to perfect and to maintain the
perfection and priority of the interest of the Buyer in the Purchased
Receivables and (ii) to file a carbon, photographic or other reproduction of
this Agreement or any financing statement with respect to the Purchased
Receivables as a financing statement in such jurisdictions and in such offices
as the Buyer or the Administrative Agent in their sole discretion deem necessary
or desirable to perfect and to maintain the perfection and priority of the
Buyer’s interests in the Purchased Receivables. This appointment is coupled with
an interest and is irrevocable.


Section 8.3.    Assignment of Agreement. Each Originator hereby acknowledges
that on the date hereof, the Buyer has collaterally assigned for security
purposes all of its right, title and interest in, to and under this Agreement to
the Administrative Agent for the benefit of the LC Bank pursuant to the
Receivables Financing Agreement and that the Administrative Agent and the LC
Bank are third party beneficiaries hereof. Each Originator hereby further
acknowledges that after the occurrence and during the continuation of an Event
of Default (as defined in the Receivables Financing Agreement) all provisions of
this Agreement shall inure to the benefit of the Administrative Agent and the LC
Bank, including the enforcement of any provision hereof to the extent set forth
in the Receivables Financing Agreement, but that neither the Administrative
Agent nor the LC Bank shall have any obligations or duties under this Agreement.
Each Originator hereby further acknowledges that the execution and performance
of this Agreement are conditions precedent for the Administrative Agent and the
LC Bank to enter into the Receivables Financing Agreement and that the agreement
of the Administrative Agent and the LC Bank to enter into the Receivables
Financing Agreement will directly or indirectly benefit the Originators and
constitutes good and


-28-

--------------------------------------------------------------------------------





valuable consideration for the rights and remedies of the Administrative Agent
and the LC Bank with respect hereto.


Section 8.4.    Limitation of Liability. Except with respect to any claim
arising out of the willful misconduct or gross negligence of the Buyer or the
Administrative Agent, no claim may be made by any Originator or any other Person
against the Buyer or the Administrative Agent or any of their respective
Affiliates, directors, officers, employees, attorneys or agents for any special,
indirect, consequential or punitive damages in respect of any claim for breach
of contract or any other theory of liability arising out of or related to the
transactions contemplated by this Agreement, or any act, omission or event
occurring in connection therewith; and each Originator hereby waives, releases,
and agrees not to sue upon any claim for any such damages, whether or not
accrued and whether or not known or suspected to exist in its favor.


Section 8.5.    Binding Effect; Assignment. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and permitted assigns and shall also, to the extent provided herein, inure to
the benefit of the parties to the Receivables Financing Agreement. Each
Originator acknowledges that the Buyer's rights under this Agreement are being
assigned to the Administrative Agent under the Receivables Financing Agreement
and consents to such assignment and to the exercise of those rights directly by
the Administrative Agent, to the extent permitted by the Receivables Financing
Agreement.


Section 8.6.    Survival. The rights and remedies with respect to any breach of
any representation and warranty made by any Originator or the Buyer pursuant to
Section 4 and the indemnification provisions of Section 7 shall survive any
termination of this Agreement.


Section 8.7.    Costs, Expenses and Taxes. In addition to the obligations of the
Originators under Section 7, each party hereto agrees to pay on demand all costs
and expenses incurred by the other party and its assigns (other than Excluded
Losses) in connection with the enforcement of, or any actual or claimed breach
of, this Agreement, including the reasonable fees and expenses of counsel to any
of such Persons incurred in connection with any of the foregoing or in advising
such Persons as to their respective rights and remedies under this Agreement in
connection with any of the foregoing. Each Originator also agrees to pay on
demand all stamp and other taxes and fees payable or determined to be payable in
connection with the execution, delivery, filing, and recording of this
Agreement.


Section 8.8.    Execution in Counterparts; Integration. This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
Agreement. To the fullest extent permitted by applicable law, delivery of an
executed counterpart of a signature page of this Agreement by telefacsimile or
electronic image scan transmission (such as a “pdf” file) will be effective to
the same extent as delivery of a manually executed original counterpart of this
Agreement. Any party who delivers an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission also shall deliver an
original executed counterpart of this Agreement, but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this


-29-

--------------------------------------------------------------------------------





Agreement. This Agreement and each other Transaction Document contain the final
and complete integration of all prior expressions by the parties hereto with
respect to the subject matter hereof and shall constitute the entire agreement
among the parties hereto with respect to the subject matter hereof superseding
all prior oral or written understandings.


Section 8.9.    Severability; Section References. Any provisions of this
Agreement which are prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. Unless otherwise
expressly indicated, all references herein to “Article,” “Section,” or “Exhibit”
shall mean articles and sections of, and schedules and exhibits to, this
Agreement.


Section 8.10.    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK (WITHOUT GIVING
EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF OTHER THAN SECTIONS 5-1401 AND
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW WHICH SHALL APPLY HERETO) EXCEPT
TO THE EXTENT THAT THE PERFECTION OF THE BUYER’S OWNERSHIP INTEREST IN THE
RECEIVABLES, RELATED SECURITY AND OTHER ASSETS CONVEYED HEREUNDER OR REMEDIES IN
RESPECT THEREOF ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE
OF NEW YORK.


Section 8.11    Consent to Jurisdiction. EACH ORIGINATOR HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR STATE
COURT SITTING IN THE BOROUGH OF MANHATTAN, NEW YORK, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH
ORIGINATOR PURSUANT TO THIS AGREEMENT, AND EACH ORIGINATOR HEREBY IRREVOCABLY
AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL
LIMIT THE RIGHT OF THE BUYER OR THE ADMINISTRATIVE AGENT (AS ITS ULTIMATE
ASSIGNEE) TO BRING PROCEEDINGS AGAINST ANY ORIGINATOR IN THE COURTS OF ANY OTHER
JURISDICTION. ANY JUDICIAL PROCEEDING BY SUCH ORIGINATOR AGAINST THE BUYER OR
ITS ASSIGNS INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT
OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY
SUCH ORIGINATOR PURSUANT TO THIS AGREEMENT SHALL BE BROUGHT ONLY IN A COURT IN
THE BOROUGH OF MANHATTAN, NEW YORK.


Section 8.12    Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY


-30-

--------------------------------------------------------------------------------





DOCUMENT EXECUTED BY ANY ORIGINATOR PURSUANT TO THIS AGREEMENT OR THE
RELATIONSHIP ESTABLISHED HEREUNDER OR THEREUNDER.


Section 8.13.    No Proceedings. Each Originator agrees, for the benefit of the
parties to the Receivables Financing Agreement, that it will not institute
against the Buyer, or join any other Person in instituting against the Buyer,
any Insolvency Proceeding until one year and one day after no investment, loan
or commitment is outstanding under the Receivables Financing Agreement. In
addition, all amounts payable by the Buyer to any Originator pursuant to this
Agreement shall be payable solely from funds available for that purpose (after
Buyer has satisfied all obligations then due and owing under the Receivables
Financing Agreement).


Section 8.14.    Notices. Unless otherwise specified, all notices and other
communications hereunder shall be in writing (including by telecopier or other
facsimile communication), given to the appropriate Person at its address or
telecopy number set forth at the following addresses:


If to Buyer:
Davey Receivables LLC
 
1500 N. Mantua Street
 
Kent, Ohio 44240
 
Attention: General Counsel of The Davey Tree Expert Company
 
Telecopier No.: 330-552-2680
 
Telephone No.: 330-673-9515 ext. 8320
 
 
If to the Originators:
The Davey Tree Expert Company
 
1500 N. Mantua Street
 
Kent, Ohio 44240
 
Attention: General Counsel
 
Telecopier No.: 330-552-2680
 
Telephone No.: 330-673-9515 ext. 8320



Section 8.15.     Entire Agreement. This Agreement constitutes the entire
understanding of the parties thereto concerning the subject matter thereof. Any
previous or contemporaneous agreements, whether written or oral, concerning such
matters are superseded thereby.


Section 8.16.    Addition of New Originators. From time to time upon not less
than sixty (60) days’ (or such shorter period of time as the Buyer and its
assigns may agree upon) prior written notice to the Buyer and Administrative
Agent as its assignee, the Buyer may agree that one or more existing or
hereafter acquired wholly-owned Subsidiaries of an Originator may become an
Originator hereunder. No such addition shall become effective without the
written consent of the Buyer and the Administrative Agent, which consent shall
not be unreasonably withheld, conditioned or delayed. Prior to the effectiveness
of any new Originator’s becoming an Originator hereunder, such Originator shall
execute a Joinder Agreement and deliver such updated Exhibits hereto as may be
necessary to ensure that after giving effect to the addition of such new
Originator, each of the representations and warranties of such new Originator
under Section 4 hereof will be true and correct.


-31-

--------------------------------------------------------------------------------





Section 8.17.    Power of Attorney. Each of the Originators hereby irrevocably
designate and appoint the Buyer (including, without limitation, its successors
and assigns) as such Originator’s true and lawful attorney-in-fact and
authorizes the Buyer (including its successors and assigns), in each of the
Originator’s or the Administrative Agent’s name, to: (a) at any time an Event of
Default exists or has occurred and is continuing enforce all rights and remedies
of the applicable Originator with respect to the Purchased Receivables purchased
hereunder and the Related Security and do all other acts and things which are
necessary, in the Buyer’s (including its successors and assigns) determination,
to fulfill such Originator’s obligations under this Agreement and the other
Transaction Documents to which such Originator is a party and (b) at any time to
(i) take control in any manner of any item of payment in respect of Purchased
Receivables or any Related Security or otherwise received in or for deposit in a
Lock-Box, Collection Account or otherwise received by the Administrative Agent
or any other Secured Party, (ii) have access to any Lock-Box or Collection
Account into which remittances from Obligors in respect of Purchased Receivables
or other proceeds of the Purchased Receivables and the Related Security are sent
or received, (iii) endorse an Originator’s name upon any items of payment in
respect of Purchased Receivables or Related Security or otherwise received by
the Buyer, the Administrative Agent and any Secured Party (as applicable), (iv)
endorse an Originator’s name upon any chattel paper, document, instrument,
Invoice, or similar document or agreement relating to any Purchased Receivable
or any goods pertaining thereto or any Related Security including any warehouse
or other receipts, or bills of lading and other negotiable or non-negotiable
documents, and (v) sign an Originator’s name on any verification of Purchased
Receivables and notices thereof to account debtors or any secondary obligors or
other obligors in respect thereof. The Originators hereby release the Buyer
(including its successors and assigns) and its respective officers, employees
and designees from any liabilities arising from any act or acts under this power
of attorney and in furtherance thereof, whether of omission or commission,
except as a result of the Buyer’s (or its successors and assigns), own gross
negligence or willful misconduct as determined pursuant to a final
non-appealable order of a court of competent jurisdiction.




[SIGNATURE PAGE TO FOLLOW]






-32-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.


"ORIGINATORS"
 
 
THE DAVEY TREE EXPERT COMPANY, as
Originator
 
 
By:
/s/Christopher J. Bast
 
Name: Christopher J. Bast, CPA, CTP
 
Title: Treasurer
 
 
 
 
DAVEY TREE SURGERY COMPANY, as
Originator
 
 
By:
/s/Christopher J. Bast
 
Name: Christopher J. Bast, CPA, CTP
 
Title: Treasurer
 
 
 
 
"BUYER"
 
 
DAVEY RECEIVABLES LLC, as Buyer
 
 
By:
/s/Christopher J. Bast
 
Name: Christopher J. Bast, CPA, CTP
 
Title: Treasurer
 
 





Signature Page to Receivables Purchase Agreement

--------------------------------------------------------------------------------






EXHIBIT A
FORM OF SUBORDINATED NOTE
May 9, 2016
FOR VALUE RECEIVED, the undersigned, DAVEY RECEIVABLES LLC, an Ohio limited
liability company (the “Buyer”), promises to pay to [NAME OF ORIGINATOR], a
_____________ (the “Originator”), on the terms and subject to the conditions set
forth herein and in the Purchase Agreement referred to below, the principal sum
of the aggregate unpaid purchase price of all Receivables purchased from time to
time by the Buyer from the Originator pursuant to such Purchase Agreement, as
such unpaid purchase price is shown in the records of the Originator.
1.    Purchase Agreement. This promissory note (this “Subordinated Note”) is a
Subordinated Note described in, and is subject to the terms and conditions set
forth in, that certain Receivables Purchase Agreement dated as of the date
hereof (as the same may be amended or otherwise modified from time to time, the
“Purchase Agreement”), by and among the Originator and each other originator of
Receivables from time to time party thereto and the Buyer. Reference is hereby
made to the Purchase Agreement for a statement of certain other rights and
obligations of the Originators and the Buyer.
2.    Definitions. Capitalized terms used (but not defined) herein have the
meanings assigned thereto in the Purchase Agreement dated as of the date hereof.
In addition, as used herein, the following terms have the following meanings:
“Bankruptcy Proceedings” has the meaning set forth in clause (b) of paragraph 9
hereof.
“Final Maturity Date” means the forty-fifth (45th) day following the Final
Payout Date.
“Final Payout Date” means the date on which all amounts payable to the
Administrative Agent and the LC Bank under the Receivables Financing Agreement
have been paid in full and the Commitments thereunder have been terminated.
“Interest Period” means the period from and including a Settlement Date (or, in
the case of the first Interest Period, the date hereof) to but excluding the
next Settlement Date.
“Senior Interest” means collectively, (i) the obligation of the Buyer and the
Servicer to set aside, and to turn over, Collections and other proceeds of the
Receivables and any other collateral pledged to the Administrative Agent for the
benefit of the LC Bank pursuant to the Receivables Financing Agreement and
(ii) all other obligations of the Buyer that are





--------------------------------------------------------------------------------





due and payable to any Senior Interest Holders under the Receivables Financing
Agreement, together with all interest accruing on any such amounts after the
commencement of any Bankruptcy Proceedings (as defined herein), notwithstanding
any provision or rule of law that might restrict the rights of any Senior
Interest Holder, as against the Buyer or anyone else, to collect such interest.
“Senior Interest Holders” means collectively, the LC Bank, the Administrative
Agent and the Buyer Indemnified Parties (as defined in Section 13.01 of the
Receivables Financing Agreement).
3.    Interest. Subject to the provisions set forth below, the Buyer promises to
pay interest on the outstanding unpaid principal amount of this Subordinated
Note from the date hereof until payment in full at a rate equal to 7.5% per
annum; provided, however, that if the Buyer shall default in the payment of any
principal hereof, the Buyer promises to pay, on demand, interest at the rate of
9.5% per annum on any such unpaid amounts, from the date such payment is due to
the date of actual payment.
4.    Interest Payment Dates. Subject to the provisions set forth below, the
Buyer shall pay accrued interest on this Subordinated Note on each Settlement
Date, and shall pay accrued interest on the amount of each principal payment
made in cash on a date other than a Settlement Date at the time of such
principal payment.
5.    Basis of Computation. Interest accrued hereunder shall be computed for the
actual number of days elapsed on the basis of a 360-day year and actual days
elapsed.
6.    Principal Payment Dates. Subject to the provisions set forth below,
payments of the principal amount of this Subordinated Note shall be made as
follows:
(a)    The principal amount of this Subordinated Note shall be reduced from time
to time pursuant to Section 2.2 of the Purchase Agreement;
(b)    The entire remaining outstanding balance of this Subordinated Note shall
be paid on the Final Maturity Date.
Subject to the provisions set forth below, the principal amount of and accrued
interest on this Subordinated Note may be prepaid on any Business Day without
premium or penalty.
7.    Payments. All payments of principal and interest hereunder are to be made
in lawful money of the United States of America.
8.    Enforcement Expenses. In addition to and not in limitation of the
foregoing, but subject to the provisions set forth below and to any limitation
imposed by applicable law, the Buyer agrees to pay all expenses, including
reasonable attorneys’ fees and legal expenses, incurred by the Originator in
seeking to collect any amounts payable hereunder which are not paid when due.


A-2

--------------------------------------------------------------------------------





9.    Provisions Regarding Restrictions on Payment. The Buyer covenants and
agrees, and the Originator, by its acceptance of this Subordinated Note,
likewise covenants and agrees on behalf of itself and any holder of this
Subordinated Note, that the payment of the principal amount of, and interest on,
this Subordinated Note is hereby expressly subject to certain restrictions set
forth in the following clauses of this paragraph 9:
(a)    No payment or other distribution of the Buyer's assets of any kind or
character, whether in cash, securities, or other rights or property, shall be
made on account of this Subordinated Note except to the extent such payment or
other distribution is permitted under the Purchase Agreement and the Receivables
Financing Agreement;
(b)    In the event of any dissolution, winding up, liquidation, readjustment,
reorganization or other similar event relating to the Buyer, whether voluntary
or involuntary, partial or complete, and whether in bankruptcy, insolvency or
receivership proceedings, or upon an assignment for the benefit of creditors, or
any other marshalling of the assets and liabilities of the Buyer or any sale of
all or substantially all of the assets of the Buyer (such proceedings being
herein collectively called “Bankruptcy Proceedings”), the Senior Interests shall
first be paid and performed in full and in cash before the Originator shall be
entitled to receive and to retain any payment or distribution in respect to this
Subordinated Note. In order to implement the foregoing, the Originator hereby
irrevocably agrees that the Administrative Agent, in the name of the Originator
or otherwise, may demand, sue for, collect, receive and receipt for any and all
such payments or distributions, and the file, prove and vote or consent in any
such Bankruptcy Proceedings with respect to any and all claims of the Originator
relating to this Subordinated Note, in each case until the Senior Interests
shall have been paid and performed in full and in cash;
(c)    In the event that the Originator receives any payment or other
distribution of any kind or character from the Buyer or from other source
whatsoever, in respect of this Subordinated Note, other than as expressly
permitted by the terms of this Subordinated Note, such payment or other
distribution shall be received for the sole benefit of the Senior Interest
Holders and shall be turned over by the Originator to the Administrative Agent
(for the benefit of the Senior Interest Holders) forthwith;
(d)    Notwithstanding any payments or distributions received by the Senior
Interest Holders in respect of this Subordinated Note, while any Bankruptcy
Proceedings are pending the Originator shall not be subrogated to the then
existing rights of the Senior Interest Holders in respect of the Senior
Interests until the Senior Interests have been paid and performed in full and in
cash. Upon the occurrence of the Final Payout Date, the Originator shall be
subrogated to the then existing rights of the Senior Interest Holders, if any;
(e)    The provisions set forth in this Section 9 are intended solely for the
purpose of defining the relative rights of the Originator, on the one hand, and
the Senior Interest Holders on the other hand. Nothing contained in this
Subordinated Note is intended to or shall impair, as between the Buyer, its
creditors (other than the Senior Interest Holders) and


A-3

--------------------------------------------------------------------------------





the Originator, the Buyer's obligation, which is unconditional and absolute, to
pay the Originator the principal of and interest on this Subordinated Note as
and when the same shall become due and payable in accordance with the terms
hereof or to affect then relative rights of the Originator and creditors of the
Buyer (other than the Senior Interest Holders)
(f)    The Originator shall not, until the Senior Interests have been paid and
performed in full and in cash, transfer, pledge or assign, or commence legal
proceedings to enforce or collect this Subordinated Note or any rights in
respect hereof;
(g)    The Originator shall not, without the advance written consent of the
Administrative Agent, commence, or join with any other Person in commencing, any
Bankruptcy Proceedings with respect to the Buyer until at least one year and one
day shall have passed since the Final Payout Date shall have occurred;
(h)    If, at any time, any payment (in whole or in part) of any Senior Interest
is rescinded or must be restored or returned by a Senior Interest Holder
(whether in connection with Bankruptcy Proceedings or otherwise), these
provisions shall continue to be effective or shall be reinstated, as the case
may be, as though such payment had not been made;
(i)    The Originator hereby waives; (i) notice of acceptance of these
provisions by any of the Senior Interest Holders; (ii) notice of the existence,
creation, non-payment or non-performance of all or any of the Senior Interests;
and (iii) all diligence in enforcement, collection or protection of, or
realization upon, the Senior Interests, or any thereof, or any security
therefor;
(j)    These provisions constitute a continuing offer from the holder of this
Subordinated Note to all Persons who become the holders of, or who continue to
hold, Senior Interests; and these provisions are made for the benefit of the
Senior Interest Holders, and the Administrative Agent or the LC Bank may proceed
to enforce such provisions on behalf of each of such Persons.
10.    General. (a) No failure or delay on the part of the Originator in
exercising any power or right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such power of right preclude any
other or further exercise thereof or the exercise of any other power or right.
No amendment, modification or waiver of, or consent with respect to, any
provision of this Subordinated Note shall in any event be effective unless
(i) the same shall be in writing and signed and delivered by the Buyer and the
Originator and (ii) all consent required for such actions under the Transaction
Documents shall have been received by the appropriate Persons.
(b)    The Originator hereby agrees that it will not exercise any right of
set-off or recoupment, or assert any counterclaim, against the Buyer except as
may be otherwise permitted under the Purchase Agreement, so long as there shall
not have elapsed one year and one day since the Final Payout Date has occurred.


A-4

--------------------------------------------------------------------------------





(c)    The Originator expressly recognizes and agrees that the obligations
represented by this Subordinated Note are not secured by any interest in any of
the assets of the Buyer, including, without limitation, any Receivables or
Related Security.
11.    No Negotiation. This Subordinated Note is not negotiable. Any purported
sale, transfer, assignment or negotiation of this Subordinated Note shall be
void without the prior written consent of PNC Bank, National Association, as
Administrative Agent.
12.    Governing Law. THIS PROMISSORY NOTE SHALL BE DEEMED TO BE A CONTRACT MADE
UNDER AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
13.    Captions. Paragraph captions used in this Subordinated Note are for
convenience only and shall not affect the meaning or interpretation of any
provision of this Subordinated Note.


[SIGNATURE PAGE FOLLOWS]




A-5

--------------------------------------------------------------------------------





EXECUTED as of the date set forth on the first page of this Subordinated Note.
DAVEY RECEIVABLES LLC
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 





A-6

--------------------------------------------------------------------------------






EXHIBIT B


JURISDICTION OF ORGANIZATION OF THE ORIGINATORS;
PLACES OF BUSINESS OF THE ORIGINATORS; LOCATIONS OF RECORDS;
FEDERAL EMPLOYER IDENTIFICATION NUMBER(S)




The Davey Tree Expert Company
Jurisdiction of Organization: Ohio
Organization Number (if any): 24861
Principal Place(s) of Business: 1500 N. Mantua St., Kent, Ohio 44240
Location(s) of Records: 1500 N. Mantua St., Kent, Ohio 44240
Federal Employer Identification Number: 34-0176110
Legal, Trade and Assumed Names: The Davey Tree Expert Company


Davey Tree Surgery Company
Jurisdiction of Organization: Ohio
Organization Number (if any): 383813
Principal Place(s) of Business: 1500 N. Mantua St., Kent, Ohio 44240
Location(s) of Records: 1500 N. Mantua St., Kent, Ohio 44240
Federal Employer Identification Number: 94-1693162
Legal, Trade and Assumed Names: Davey Tree Surgery Company











--------------------------------------------------------------------------------






EXHIBIT C


FORM OF JOINDER AGREEMENT


__________, 20__




THIS JOINDER AGREEMENT is executed and delivered by _______________________, a
_______________ (“New Originator”) in favor of Davey Receivables LLC, an Ohio
limited liability company (the “Buyer”), with respect to that certain
Receivables Purchase Agreement dated as of May 9, 2016 by and among The Davey
Tree Expert Company, an Ohio corporation and Davey Tree Surgery Company, an Ohio
corporation, as Originators, and the Buyer (as amended, supplemented, joined,
restated or otherwise modified from time to time, the “Purchase Agreement”).
Capitalized terms used and not otherwise defined herein are used with the
meanings attributed thereto in the Purchase Agreement.


Subject to receipt of counterparts hereof signed by the signatories below, by
its signature below, New Originator hereby absolutely and unconditionally agrees
to become a party to the Purchase Agreement as an Originator thereunder and to
be bound by the provisions thereof including, without limitation, the provisions
of Section 8.11 thereof.


Attached hereto is an amended and restated version of Exhibit B [and Exhibit D]
to the Purchase Agreement. After giving effect to the amendments and
restatements embodied therein, each of the representations and warranties
contained in Section 4 of the Purchase Agreement will be true and correct as to
New Originator.


The provisions of Section 7 of the Purchase Agreement are incorporated in this
Joinder Agreement by this reference with the same force and effect as if set
forth in full herein except that references in such Section 7 to “this
Agreement” shall be deemed to refer to “this Joinder Agreement and to the
Purchase Agreement as modified by this Joinder Agreement.”


Please acknowledge your consent to New Originator’s joinder in the Purchase
Agreement by signing the enclosed copy hereof in the appropriate space provided
below and sending a copy of such counterpart to (a) Buyer, at fax no. (330)
552-2680, Attention: General Counsel of The Davey Tree Expert Company, (b) New
Originator at the fax no. set forth below its signature hereto, and (c) if the
Receivables Financing Agreement remains in effect, Administrative Agent, at fax
no. (412) 705-1225, Attention: Asset Backed Finance.





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, New Originator has executed this Joinder Agreement as of the
date first written above.


[NEW ORIGINATOR]
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
Please fax executed counterparts of this Joinder
Agreement to ____________________ at FAX
No. (_____)_____________________
 
 
 





Each of the undersigned hereby consents to New
Orginator's joinder in the Purchase Agreement:
 
 
 
DAVEY RECEIVABLES LLC, as Buyer
 
 
 
 
By: THE DAVEY TREE EXPERT COMPANY, its sole member
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 
 
PNC BANK, NATIONAL ASSOCIATIONS, as Administrative Agent
 
 
 
By:
 
 
Name:
 
 
Title:
 
 







C-2

--------------------------------------------------------------------------------






EXHIBIT D


LOCK‑BOXES, COLLECTION ACCOUNTS AND COLLECTION ACCOUNT BANKS




LOCKBOXES
KeyBank National Association
#94532
KeyBank National Association
#92934





COLLECTION ACCOUNT
KeyBank National Association
#526248








--------------------------------------------------------------------------------






EXHIBIT E


EXCLUDED RECEIVABLES




Any Receivable originated by Davey Tree Surgery Company.





